STONE, Judge,
dissenting.
In my judgment, the trial court did not err by denying attorney’s fees to the prevailing plaintiff in this action to compel arbitration. I would recede from Leaf v. State Farm Mut. Auto. Ins. Co., 544 So.2d 1049 (Fla. 4th DCA 1989) and Hartford Ins. Co. of the Midwest v. Moudy, 547 So.2d 974 (Fla. 4th DCA 1989). Section 627.727(8), Florida Statutes (1987) restricts the award of fees in uninsured motorist actions to coverage disputes and circumstances where the insurer has denied coverage. Here, there is no dispute over coverage, nor has there been a denial of coverage. The sole issue to be resolved was whether the plaintiff was entitled to the resolution of his claim, brought under Section 627.727, Florida Statutes (1987), by arbitration rather than litigation. Therefore, I would affirm on the authority of *1281Lachance v. Sagumeri, 537 So.2d 665 (Fla. 4th DCA), rev. denied, 545 So.2d 1368 (Fla. 1989).